UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30396 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 45-4030261 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-196 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.0001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the Common Stock held by non-affiliates of the Registrant, based on $0.043 (upon the average of the closing bid and asked price of the Common Stock on the OTC Bulletin Board system on June 30, 2011) was approximately $378,983. As of April 11, 2012, the Registrant had 23,551,991 shares of Common Stock, par value $0.0001 per share, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 17 Item IB. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 24 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 8. Financial Statements and Supplementary Data 40 Item 9A. Controls and Procedures 41 Item 9B. Other Information 42 PART III Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accountant Fees and Services 60 PART IV Item 15 Exhibits and Financial Statement Schedules 62 Signatures 65 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements that involve risks and uncertainties, principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” All statements other than statements of historical fact contained in this Annual Report, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements. We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” or “will” or the negative of these terms or other comparable terminology. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this Annual Report. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations, and financial needs. These forward-looking statements are subject to certain risks and uncertainties that could cause our actual results to differ materially from those reflected in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Annual Report, and in particular, the risks discussed below and under the heading “Risk Factors” and those discussed in other documents we file with the Securities and Exchange Commission that are incorporated into this Annual Report by reference, if any. The following discussion should be read in conjunction with our consolidated financial statements and notes thereto included in this Annual Report. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Annual Report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this Annual Report. Except as required by law, we undertake no obligation to publicly update any forward-looking statements, whether as the result of new information, future events, or otherwise. You are advised, however, to consult any further disclosures we make on related subjects in our 10-Q, 8-K, and 10-K reports to the SEC. Also note that we include a cautionary discussion of risks, uncertainties, and possibly inaccurate assumptions relevant to our business. These are factors that we think could cause our actual results to differ materially from expected and historical results. Other factors besides those listed here could also adversely affect us. 3 Table of Contents PART I When used in this Annual Report, the words “anticipate,” “believe,” “expect,” “estimate,” “project,” “intend,” “plan,” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, expected, estimated, projected, intended, or planned. For additional discussion of such risks, uncertainties, and assumptions, see “Cautionary Note Regarding Forward-Looking Statements” included at the beginning of this report and “Risk Factors” beginning on page 17 of this Annual Report. Item 1. Business Unless otherwise noted, terms such as the “Company,” “GlyEco,” “we,” “us,” “our” and similar terms refer to GlyEco, Inc., a Nevada corporation. Company Overview We are a green chemistry company formed to roll-out our proprietary and patent pending glycol recycling technology, branded “GlyEco Technology™.” We re-filed an application for a provisional patent for our GlyEco Technology™ processes on August 29, 2011 with the United States Patent and Trademark Office (the “Patent”). Our unique patent pending technology transforms hazardous materials into profitable green products.Glycol, a petroleum-based product, is used as a raw material in five industries: HVAC (Heating, Ventilation and Air Conditioning), Textiles, Automotive, Airline and Medical. Glycols are in the heat transfer fluids used to warm and cool buildings; the raw materials to create polyester fiber for fabrics and plastic containers (including water bottles); and the mixture to produce antifreeze for vehicles engines and aircraft deicing fluids used at airports. The gaseous component of this chemical is also used for equipment sterilization in the medical industry. During use in these industries, the glycol becomes contaminated with impurities.Our patent pending technology can recycle waste glycol from all five industries to the ASTM E1177 Type I standard, a purity level equivalent to refinery-grade glycol (i.e. virgin grade) (“Type I”).Competitors generally recycle waste glycols from only one or two of the five industries and most competitors can recycle waste glycol at best to an ASTM E1177 Type II standard (“Type II”), a standard allowing more impurities than Type I—which is unacceptable to many customers and industries.Additionally, ultra-pure GlyEco Certified®, our recycled glycol material, can be produced at a cost advantage ranging between 20-50% lower than commonly used recycling methods. Corporate History We were originally incorporated in the State of Delaware on April 21, 1997 under the name Wagg Corp.In January 1998, Wagg Corp. changed its name to Alternative Entertainment, Inc. In December 1998, Alternative Entertainment, Inc. changed its name to BoysToys.com, Inc. On December 29, 1998, BoysToys.com changed its name to Environmental Credits, Ltd. (“Environmental Credits”). On November 21, 2011, Environmental Credits reincorporated in the state of Nevada under the name GlyEco, Inc. Reverse Triangular Merger On November 21, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with GRT Acquisition, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Merger Sub”), and Global Recycling Technologies, Ltd., a Delaware corporation and privately-held operating subsidiary (“Global Recycling”), pursuant to which we effected a reverse triangular merger (the “Merger”) intended to constitute a tax-free reorganization within the meaning of Section 368 of the United States Internal Revenue Code of 1986, as amended. 4 Table of Contents The Merger was effective on November 28, 2011 upon the filing of a Certificate of Merger with the Secretary of State of Delaware. Upon the consummation of the Merger, Merger Sub merged with and into Global Recycling, with Global Recycling being the surviving corporation and which resulted in Global Recycling becoming a wholly-owned subsidiary of the Company. The stockholders of Global Recycling exchanged an aggregate of 11,591,958 shares of Global Recycling common stock, representing 100% of the issued and outstanding shares of common stock of Global Recycling on the consummation date of the Merger (the “Closing Date”), for aggregate of 11,591,958 shares of common stock, par value $0.0001 per share (the “Common Stock”), of GlyEco which represented approximately 53.60% of issued and outstanding shares of GlyEco Common Stock upon the consummation of the Merger. Also, pursuant to the Merger Agreement, the Company cancelled an aggregate of 63,000,000 shares of Common Stock held by Ralph M. Amato, the Chief Executive Officer, President and Chairman of the Company prior to the Merger. Upon the consummation of the Merger, GlyEco had an aggregate of 21,626,241shares of Common Stock issued and outstanding. Upon the consummation of the Merger, the Company’s then current management and Board of Directors resigned and John Lorenz (who was the Chief Executive Officer, President and Chairman of Global Recycling) was appointed as the Company’s Chief Executive Officer, President and Chairman of Board of Directors; James Flach, Michael Jaap, and William Miller were each elected as members of the Company’s Board of Directors; and Kevin Conner and Richard Geib were appointed as the Chief Financial Officer and the Chief Technical Officer, respectively. Prior to the Closing Date, the Company was a “shell” company (as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended). Upon the consummation of the Merger, the Company ceased being a shell company and the business and operations of Global Recycling became the primary business of the Company. On January 9, 2012, GlyEco and Global Recycling consummated a merger pursuant to which Global Recycling merged with and into the Company, with the Company being the surviving entity. The Company filed a Current Report on Form 8-K (File No.: 000-30396) with the United States Securities and Exchange Commission (the “Commission”) on November 28, 2011 in connection with the Merger therein containing “Form 10” information as required under Form 8-K and Rule 144 under the Securities Act.The Company filed Amendment No. 1 to such Form 8-K with the Commission on January 18, 2012 in response to a comment letter received from the Commission regarding the originally filed Form 8-K.The Company filed Amendment No. 2 to such Form 8-K with the Commission on February 9, 2012 in response to a second comment letter received from the Commission regarding the amended Form 8-K.The Commission notified the Company on February 24, 2012 it completed its review of the Form 8-K. About Global Recycling Global Recycling was originally formed as an Arizona corporation named EnviroSolutions, Inc., in May 2006.In December 2006, it changed its name to Global Recycling Technologies, Ltd.,and in July 2007, Global Recycling changed its domicile from Arizona to Delaware. On January 9, 2012, Global Recycling merged with and into GlyEco, with GlyEco being the surviving entity and assuming the obligations of Global Recycling.Unless otherwise noted, references in this Annual Report, the “Company,” “us,” “we,” “our” and similar terms refer to GlyEco, Inc. and Global Recycling. Global Recycling’s initial business strategy was to acquire, operate and upgrade six glycol recycling facilities and companies in North America with its GlyEco Technology™ patent pending technology.It formed various wholly-owned subsidiaries that entered into definitive asset purchase agreements to purchase these six facilities and companies.In July 2007, it purchased substantially all of the assets of WEBA Technology Corporation, a Texas corporation (“WEBA”) in consideration for an aggregate of 2,000,000 shares (800,000 post forward split) of Global Recycling common stock.WEBA developed specialty chemical products, including antifreeze additive packages and heat transfer fluid additive packages, and the assets purchased consisted of product formulas, customer lists, and equipment. 5 Table of Contents In late 2007, however, the world’s financial markets became volatile.The ensuing instability led to what Global Recycling believed became a severe hindrance in its ability to obtain funding on acceptable terms to achieve its acquisition strategy and the business of recycling glycol.In late 2008, it temporarily abandoned its acquisition strategy and drastically reduced costs. It changed its strategic focus to become fully operational and to produce virgin grade glycol in commercial volumes out of one facility before seeking further significant funding from the financial markets. As of December 31, 2009, Global Recycling sold all of the WEBA assets back to its original owners in exchange for the return of 1,500,000 shares (600,000 shares, post forward split) of Global Recycling common stock. On August 29, 2011, Global Recycling re-filed its application for a provisional patent to protect its GlyEco Technology™ processes—a technology that we believe will provide our Company and our customers and clients with a proven, efficient, cost effective, and tested process of recycling glycol in a way that meets and/or exceeds current industry standards. On September 7, 2010, Global Recycling effectuated a 5-for-1 reverse stock split of its common stock. On April 8, 2011, it effectuated a 1-for-2 forward stock split of its Common Stock. Current Business Strategy In July 2009, Global Recycling entered into an agreement (“West Virginia Agreement”) with DTC Services, Inc. (“DTC”) to recycle glycol at its facility in West Virginia (“West Virginia Facility”).Currently, we process approximately 40,000 to 80,000 gallons of Type II glycol per month through the West Virginia Facility owner, and to date, we have processed approximately 2 million gallons of waste glycol.The West Virginia Agreement provides that the West Virginia Facility owner will process glycol sourced by us to agreed upon specifications, delivery terms, scheduling, and pricing.The West Virginia Agreement automatically extends for successive one year periods, unless it is terminated by either party upon at least 60 days’ notice given prior to the end of that one-year term.On July 28, 2010, the West Virginia Agreement was amended to extend the term until September 30, 2010. In the fourth quarter of 2010, C&C Environmental Services (“C&C”) acquired the West Virginia Facility from DTC. We continue to source waste glycol for processing by C&C at the West Virginia Facility without a formal written agreement under the same terms as the original West Virginia Agreement.If this arrangement was terminated by C&C or any future owner of the West Virginia Facility, we believe other facilities would be available to us to process waste glycol, depending on negotiations, availability, and other variables.We cannot make any assurances, however, that we would not experience a delay from stopping operations at the West Virginia Facility and starting operations at a new facility, and this could limit or eliminate our ability to process glycol at our current processing rate. During our time processing glycol, we have received waste glycol from a variety of sources—including MEGlobal (a joint venture established in 2004 between Dow Chemical and Petrochemical Industries Company of Kuwait), MEGlobal Canada, DAK Americas, and Performance Fibers.The price of waste glycol depends on the quality of its chemical composition.At times, we pay a de minimis amount per gallon.We do not have any contracts with suppliers and each order is placed on a case-by-case basis.The West Virginia Facility is located next to a railroad line, and the vast majority of feedstock is delivered by rail car, although some feedstock is delivered by truck. Our immediate business strategy is to continue operations at the West Virginia Facility while constructing or retrofitting a Type I facility capable of implementing our GlyEco Technology™ Patent technology.We are considering several sites for the Type I facility, including the West Virginia Facility and a facility located in Elizabeth, New Jersey (the “New Jersey Facility”), as discussed below, and others.We believe construction of a Type I facility will cost approximately $4,000,000.The cost for a retrofit to an existing facility depends on the real property and equipment already in place. Depending on the site selected for the Type I facility, we expect to be completed and operational on or before the first quarter of 2013.Upon completion of construction or the retrofit, we anticipate to quickly ramp up our volumes and project to produce 6.5 million gallons in Year 1 of operations and 14 million gallons in Year 5 of operations. 6 Table of Contents Current Acquisition and International Strategy In addition to the Type I facility, we are in the process of acquiring and creating strategic alliances with companies controlling waste glycol.In the United States, we enter into non-binding letters of intent companies to acquire their glycol recycling businesses, and we are in discussions with several companies to acquire their glycol recycling businesses.We have entered into three preliminary binding agreements to acquire processing facilities.See discussion of the preliminary agreement below. Internationally, we are in varying stages of development with waste collectors and polyester companies.We have a non-binding letter of intent with a large European waste collector to recycle all of its waste glycol.Additionally, we are in discussions with three other waste collection companies in Europe and two large polyester manufacturing companies in China and Mexico to recycle their waste glycol. We have made additional inroads with sources of waste glycol in the Eurozone, Brazil, Argentina, India, Vietnam, Thailand, and the Philippines.Final definitive terms have not been established as of yet on any of the aforementioned letters of intent and there can be no assurances that any will be reached or that any transaction will be consummated. Acquisition of Recycool, Inc. As previously reported by the Company on a Form 8-K/A filed with the Commission on January10, 2012, on January 4, 2012, the Company acquired Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the stockholders of Recycool (collectively, the “Selling Principals”), and GlyEco Acquisition Corp #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub”) in consideration for an aggregate of 543,750 shares of restricted Common Stock of the Company. Recycool operates a business located in Minneapolis, Minnesota, relating to processing used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product, including the collection and distribution businesses relating thereto. Pursuant to the Recycool Agreement, the Company (through Acquisition Sub) acquired the business and all of the assets, with the exception of the Excluded Assets (as defined in the Recycool Agreement), and properties of Recycool, including, without limitation, Recycool’s personal property, inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable, goodwill and any and all other assets, properties, rights, or other interests of Recycool, tangible or intangible, used in connection with the assets or the business. Acquisition Sub did not assume any of the liabilities of Recycool other than that certain lease agreement, dated September 1, 2000, and amendments thereto, by and between Recycool and Bolger Building Partnership, L.L.P. (as the Lessor) pursuant to which Recycool leases warehouse space in Minneapolis, MN. Preliminary Agreement to Acquire Full Circe Manufacturing, Inc. – New Jersey Facility On March 16, 2012, the Company entered into a preliminary agreement (the “FCM Preliminary Agreement”) with Full Circle Manufacturing, Inc., a New Jersey corporation (“FCM”), pursuant to which the Company has agreed to purchase from FCM all of its assets, including FCM’s equipment and processing agreements, and associated goodwill in consideration for an aggregate purchase price of $6 million ($6,000,000) consisting of 2 million (2,000,000) shares of the Company’s unregistered Common Stock (valued at $1.00 per share) and $4 million ($4,000,000) in cash. Pursuant to the FCM Preliminary Agreement, the Company also agreed to lease an approximately 174,000 square foot property (the “Property”) currently owned and occupied by FCM for a period of 10 years at a monthly rent ranging from $39,555 to $43,950, depending upon the fair market rental value of the Property and the Company’s tank storage needs.The Property is located in Elizabeth, New Jersey and the Company intends to use the Property as a production facility for the processing of glycol. The consummation of the acquisition of the Assets and lease of the Property by the Company is subject to the Company’s completion of its due diligence investigation and audit by May 14, 2012, to its satisfaction, and upon the Company’s successful completion of a $7 million private placement or other funding on or before June 30, 2012.The FCM Preliminary Agreement is intended to create a binding obligation to purchase and sell the assets of FCM subject to the conditions stated, but the FCM Preliminary Agreement contemplates completion of a more comprehensive Purchase Agreement and that Purchase Agreement will supersede the terms of the FCM Preliminary Agreement if it is entered into.There can be no assurance that the conditions will be met, that the further Purchase Agreement will be completed, and if not, that the FCM Preliminary Agreement would be sufficient on its own to consummate the transaction. Preliminary Agreement to Acquire MMT Technologies On March 22, 2012, the Company entered into a preliminary agreement (the “MMT Preliminary Agreement”) with MMT Technologies, Inc., a Florida corporation (“MMT”). MMT is in the business of processing and recycling used anti-freeze. 7 Table of Contents Pursuant to the MMT Preliminary Agreement, the Company has agreed to purchase MMT’s business and all of its assets, free and clear of any liabilities or encumbrances, upon the following transaction terms: 1. A purchase price of $333,000 (the “Purchase Price”), consisting of $100,000 in cash and 233,000 shares of unregistered Common Stock of the Company (valued at $1.00 per share and subject to adjustment as stated below), based on the following asset values: a. $215,000 for MMT’s equipment, vehicle, and field assets valued at $215,000; b. $100,000 for MMT’s adjusted EBITDA average for 2010 and 2011 of $100,000/year; c. $20,000 for MMT’s accounts receivable less ninety (90) days minus accounts payable (estimated to be $20,000) 2. MMT’s President, Otho N. Fletcher, Jr., will assume the role as General Manager of the Company’s acquisition subsidiary, serving at the discretion of the Board of Directors of the Company for an agreed upon base salary, vehicle allowance and bonus structure. 3. The Company shall lease an approximately 6,000 square foot property currently owned and occupied by MMT and located in Lakeland, Florida, for a period of five (5) years for a monthly rent of $2,500. 4. The number of shares of the Company’s Common Stock included in the Purchase Price shall be subject to adjustment to reduce any costs incurred by the Company in connection with an audit of MMT (approximately $25,000) and any adjustments to working capital or to EBITDA as a result of such audit. The MMT Preliminary Agreement is intended to create a binding obligation between the Company and MMT. The MMT Preliminary Agreement contemplates the completion of a more comprehensive Asset Purchase Agreement and a closing on or before May 31, 2012. Such Asset Purchase Agreement, if any, will supersede the terms of the MMT Preliminary Agreement. There can be no assurance that the conditions will be met, that a definitive Asset Purchase Agreement will be completed, and if not, that the MMT Preliminary Agreement would be sufficient on its own to consummate the transaction. Preliminary Agreement to Acquire Evergreen Recycling Co. On April 11, 2012, GlyEco, Inc., a Nevada corporation (the “Company” or “GlyEco”), entered into a preliminary agreement (the “Evergreen Preliminary Agreement”) with Evergreen Recycling Co., Inc., an Indiana corporation engaged in the business of processing and recycling used anti-freeze (“Evergreen”). Pursuant to the Evergreen Preliminary Agreement, the Company has agreed to purchase all of the assets and business of Evergreen, free and clear of any liabilities or encumbrances, based upon the following transaction terms: 1. A purchase price of $80,000, consisting of 40,000 shares of unregistered Common Stock of the Company, valued at $1 per share and $40,000 in cash, based on the following asset valuations: a. Evergreen’s equipment, vehicles, and field assets valued at $35,000; b. Evergreen’s accounts receivable less than 90 days minus accounts payable, estimated to be $10,000; c. $15,000 cash on hand in the bank at the time of closing for working capital; and d. EBIT valued at $20,000. 2. Thomas Shiveley, the President of Evergreen, will assume the role of General Manager of the Company’s acquisition subsidiary, serving at the discretion of the Board of Directors of the Company for an agreed upon base salary and bonus structure. 3. The Company shall lease an approximately 15,000 square foot property currently occupied by Evergreen located in Indianapolis, Indiana for a period of five years at a rate to be agreed upon by the parties based upon the current fair values in the immediate vicinity for comparable properties. The Company intends to use the Property to recycle used glycols and manufacture/distribute glycol based products such as antifreeze. 8 Table of Contents The Evergreen Preliminary Agreement is intended to create a binding obligation between the Company and Evergreen.The Evergreen Preliminary Agreement contemplates the completion of a more comprehensive Asset Purchase Agreement by April 30, 2012 and a closing on or before June 30, 2012. Such Asset Purchase Agreement, if any, will supersede the terms of the Evergreen Preliminary Agreement.There can be no assurance that the conditions will be met, that a definitive Asset Purchase Agreement will be completed, and if not, that the Evergreen Preliminary Agreement would be sufficient on its own to consummate the transaction. Background on Glycol1 Glycols are man-made liquid chemicals derived from crude oil and natural gas—a non-renewable and limited natural resource.Glycols are used as a base chemical component in five primary industries.First, glycol is used as a raw material in the manufacturing of polyester fiber for fabrics and plastics, including water bottles. Second, glycol is used as the main active component in antifreeze for vehicle engines.Third, glycol is used as the heat transfer fluid in HVAC units used to heat and cool buildings.Fourth, glycol is used to de-ice aircrafts to ensure safe takeoff.Fifth, the gaseous component of glycol is used to sterilize equipment in the medical industry. The world consumes over 5 billion gallons of ethylene glycol2 per year and analysts expect that global demand will continue growing around 7% per year.3This upward trend is mainly due to the double-digit growth in China and India and growth in the polyester industry.China alone consumes approximately 2.1 billion gallons of ethylene glycol per year.The United States consumes over 700 million gallons of ethylene glycol per year.The Eurozone and emerging countries in South America are also major consumers of ethylene glycol. During use in any of the five industries, glycols become contaminated with dirt, metals and oils which increase their toxicity and can contaminate soils and natural water. Glycols break down in water over a few days to a couple weeks. Because of this rapid biodegradability, the U.S. Environmental Protection Agency (“EPA”) allows disposal by “release to surface waters." However, when glycols break down in water they deplete oxygen levels, which kill fish and other aquatic life. The immediate effect of exposure to ethylene glycol can mean death for humans, animals, birds, fish & plants.Glycol ranks #23 on the National Pollutant Inventory Substance Profile hazardous waste list. Despite the negative effects waste glycol can have on people and the environment, the vast majority is disposed of rather than recycled.For example, the EPA estimates only 12% of waste antifreeze is recycled.In the United States alone, over 696 million gallonsof polluted glycol is disposed of per year, with an estimated 630 million gallons improperly disposed.Much of such polluted glycol ends up in surface waters.Statistics for industries besides antifreeze are not specifically reported, but the vast majority of waste glycol is disposed of without documentation—usually in a way that damages our environment. Available U.S. Waste Glycol by Market Segment Source (Gallons per Year) Available Material Currently Recycled Currently Disposed Automotive Antifreeze (1) (Concentrate EG) Polyester Purge Stream Aircraft Deicing Fluid Heat Transfer Fluids Sterilization Processing TOTAL (1)Antifreeze is usually diluted 50% water and 50% ethylene glycol resulting in approximately 404,000,000 gallons of material available each year. As global demand for virgin glycol continues to rise, the effects of pollution through disposal become magnified.We believe that most, if not all, of this material can and should be recycled. 1 We have accumulated the information in this section from the following sources: U.S. Environmental Protection Agency; U.S. Office of the Federal Environment Executive (OFEE); U.S. Department of Energy Administration; Iowa Waste Reduction Center (IWRC); National Resource Defense Council; Agency for Toxic Substances and Disease Registry (ATSDR); ICIS Chemical Business; Fiber Economics Bureau; and The Air Conditioning and Refrigeration Institute. 2 Ethylene glycol, a type of glycol, is the main type of glycol that we recycle.The terms “ethylene glycol” and glycol may at times be used interchangeably in this document. 3 Sources for this information: (a) ICIS Chemical Business; and (b) MEGlobal. 9 Table of Contents Glycol Regulations and Recycling With some initial recognition of the environmental issues created by waste glycol, companies began recycling waste glycol in the 1980s.The technology to recycle glycols was developed in the 1980s, but material technological advances and market acceptance did not occur until the 1990s.At that time, recyclers rarely processed any other type of glycol than waste automotive antifreeze.To this day, recyclers still generally focus on automotive antifreeze, as waste glycol from the other industries have unique impurities and are challenging to process. Currently, the glycol recycling industry is very fragmented with approximately 25-30 recyclers spread across the United States.While there are a few recyclers that collect waste glycol from a multi-state area, no recycling company currently operates more than one processing facility. Each company operates in its own region and most companies are either still owned by the original entrepreneur that founded the company or glycol recycling is only a small part of a larger chemical operation.These companies often use unsophisticated technologies with limited capacity and poor quality control processes.Consequently, most operations (1) produce substandard products, (2) cannot be trusted to produce consistent batches of recycled product, and (3) do not have the capacity to provide product to major buyers.The majority of recycled glycol from these operations is sold into secondary markets as generic automotive antifreeze because the quality does not meet the standards of many buyers and certain industries as a whole. Due to the developing glycol recycling industry, the American Society for Testing and Materials (“ASTM”) began creating standards for the composition of glycol.One such standard, ASTM E1177, provides specifications on the purity level of ethylene glycol.ASTM has subdivided its ASTM E1177 ethylene glycol specification into two levels, Type I and Type II. Type I specifications are met by virgin ethylene glycol. Virgin ethylene glycol is produced in petrochemical plants using the ethane/ethylene extracted from natural gas or cracked from crude oil in refineries. Ethylene is oxidized in these petrochemical plants to ethylene oxide, which is then hydrated to form ethylene glycol.Recycled glycol can also meet the Type I standard, but no competing recyclers meet this standard.Meeting the Type I standard is important, as it determines what customers are willing to buy the recycled product.Customers in the polyester manufacturing industries generally require a Type I product, as do Original Equipment Manufacturers (“OEMs”) like General Motors. Type II was established to define a product with more impurities than those in a Type I product.Glycols that are Type II can only be used in a limited number of applications (i.e. automotive antifreeze) and only certain customers are willing to purchase Type II glycol (e.g. Jiffy Lube).Only a few ethylene glycol recycling companies currently meet Type II requirements, and none meet Type I requirements on a commercial scale. The regulation of waste glycol varies from country to country.Some countries have strong regulations, meaning they specifically identify waste glycol as a hazardous waste that requires particular handling (i.e. transportation, collection, processing, packaging, resale, and disposal).Other countries have weak regulations, meaning they do not specifically identify waste glycol as a hazardous waste that requires particular handling, allowing producers of waste glycol to dispose of the waste in ways that harm the environment. Europe and Canada have strong regulations.The United States has moderate regulations that vary significantly from state to state.Some states in the United States categorize waste glycol as a hazardous waste if it has a certain amount of chemicals and metals present in the waste, but handlers of the waste glycol often are not required to test the composition of the waste if it is being sent to a recycling facility.Some states regulate the quality of recycled glycol that is resold in the market.Some states have little to no regulation on any type of handling of waste glycol.Aside from the United States, Canada, and Europe, the remainder of the world generally has weak regulations.Despite strong regulations in certain parts of the world, we believe the United States is the only market with an established glycol recycling industry.Strong regulations are favorable for glycol recyclers because it causes waste producers to track the waste—resulting in more waste glycol supply for recyclers and potentially lower raw material prices. Our Opportunity in the Glycol Recycling Industry We believe that here is an opportunity to penetrate the glycol recycling market due to several reasons.First, as shown by the table above (Available U.S. Waste Glycol by Market Segment Source) , we believe that there is a significant amount of glycol that is not being recycled that can be sourced and recycled.By providing the source of waste glycol with a safe, reliable, and EPA compliant outlet to dispose of its waste, the source could potentially limit its products liability potential.Second, existing recyclers can only handle waste glycol from a couple industries, thus increasing the volume of waste glycol for a company with the proper technology.Third, we believe that sources of waste glycol would be more likely to send the waste to a company that can produce a Type I recycled product, as it limits their liability.Fourth, we believe that the industry is primed for a multi-location company that can provide consistent product to national and international buyers. Overall, there is a high demand for recycled products.We believe that the stage is set for rapid growth of the glycol recycling industry.Recycling used glycol can be far less expensive than making virgin product that is derived from high priced crude oil and natural gas.ASTM has written specifications for recycled ethylene glycol, giving potential buyers the criteria and testing procedures that they need to evaluate recycled glycol.In addition, the United States government and many private industries have given a high priority to recycling used products and to buying recycled products where they are available and meet specifications. 10 Table of Contents Our Technology In 1999, our founders started developing innovative new methods for recycling glycols. We saw a need in the market to improve the quality of recycled glycol and to clean more types of waste glycol in a cost efficient manner. Each type of industrial waste glycol contains a different set of impurities which traditional waste antifreeze processing just doesn't clean effectively. And, many of the contaminants left behind using these processes - such as esters, organic acids and high dissolved solids - leave the recycled material risky to use in vehicles or machinery. We spent ten years on research and development, independent market validation, and financial analysis to determine the most advantageous business position for expanding what we believe to be groundbreaking technologies.The result is our breakthrough patent pending processing system, GlyEco TechnologyTM. Our inventive technology removes challenging pollutants, including esters, organic acids, high dissolved solids and high undissolved solids. Our technology also has the added benefit of clearing oil/hydrocarbons, additives and dyes which are typically found in used engine coolants. Our quality assurance and control program, which includes independent lab testing seeks to ensure consistently high quality, ASTM standard compliant recycled material. We have done extensive in-house testing of our technology, which indicates that our recycled glycol meets the standard of Type I, virgin ethylene glycol.We have processed approximately 350,000 gallons that were tested by an independent lab and met the Type I standard.The next step will be to construct or retrofit a Type I facility to produce in larger quantities. Our Product Specifications Our GlyEco Technology™ incorporates the following three recycling methods: n Pre-Treatment – As waste glycol arrives, a sample is tested to determine the types and levels of impurities to be removed.Pre-treatment is custom scaled to each batch of material and consists of a unique chemically assisted demulsification plus precoat rotary drum vacuum filtration.Testing and pretreatment maximize efficiency and save overall processing costs.Pre-treatment results in significantly cleaner material fed into the primary treatment process, which, in turn, improves the final output.Waste glycol from heat transfer fluids, polyester industry purge streams, aircraft deicing fluids, and medical sterilization processes generally contains varying types of impurities.These impurities, especially sulfates and esters, are notoriously difficult to remove and most glycol recyclers are currently unable to process these materials.The primary purpose of our pre-treatment technology is to remove contaminants from each of these feedstock streams.Our GlyEco Technology™ pre-treatment process includes a method to precipitate out sulfates and an evolutionary ester destruction technology. n Primary Treatment – We believe that the GlyEco Technology™ is the only recycling system to utilize a combination of vacuum distillation and nano filtration in the primary treatment process.Vacuum distillation is known for being the most efficient method to produce high quality concentrated recycled glycol and nano filtration is considered the most effective method for producing 50/50 diluted glycol for automotive antifreeze.The combination of these processes provides lowered costs and the most effective route to superior recycled material.4 n Post Treatment – Our proprietary post-treatment systems remove any remaining impurities in an innovative and proprietary combination of electrodialysis with ion exchange resins, removing the last traces of chlorides, sulfates, esters, glycolates, and formats.ASTM has established maximum allowable concentrations of chlorides and sulfates for automotive antifreeze grade recycled materials.Standards for maximum allowable levels of esters, glycolates, and formates are in development.We believe our GlyEco Technology™ will remove contaminants to meet future standards.Finally, the materials that we recycle pass through our Global Recycling Quality Assurance Program, which includes in-house and independent lab purity testing. After successfully completing this testing, the recycled materials will be considered GlyEco Certified® recycled glycol and will be staged for delivery to our customers. 4This information is based upon the general knowledge and belief accumulated over timeby certain of our principals with over forty combined years experience in the glycol recycling and related industries.We have not commissioned a formal study or relied upon a particular study. 11 Table of Contents We believe that GlyEco Technology™ will be the catalyst for expansive growth in an emerging industry due to a wide range of benefits and several first-to-market advantages, including the following: n Expanded Waste Sources – Effectively and profitably recycles all five types of polluted glycols, which opens up an additional four industries as target customers and potential revenue sources; n Equivalent to Virgin or Type I Glycol – recycled glycols are considered equivalent to virgin (refinery grade) produced material as pursuant to ASTM standards; n Reduced Production Costs – Proprietary tri-phase processing system reduces production costs by approximately 20.0% to 50.0% over existing glycol recycling methods; and n Recurring Revenue Model – Polluted glycols can be recycled, used, and reprocessed indefinitely, creating dependable revenue cycles from a base of repeat customers. Because most polluted glycol is disposed of in our surface waters - which can have devastating results for aquatic life, we believe that our GlyEco solution will give our customers a way to reduce waste while caring for the environment. On August 29, 2011, we re-filed our application for a provisional patent to protect our GlyEco Technology™ processes with the United States Patent and Trademark Office. Market Conditions5 Glycol is a commodity, and prices vary based upon supply and demand.One variable that influences the price of ethylene glycol is the price of crude oil and natural gas.Because there are few producers of ethylene glycol that control the majority of the market (e.g. MEGlobal, SABIC, and Formosa Group), those producers set the market with their sales to major polyester companies (e.g. Indorama, Sinopec, DAK Americas, and M&G Group) and antifreeze blenders (E.g. Old World, Prestone, and Valvoline).Large producers also can affect the price by fluctuating plant capacity and supply. Over the last seven years, the average sales price for virgin ethylene glycol shipped by truck or rail was $4.57/gallon.As shown by the chart below, the price of crude oil has some correlation with the price of ethylene glycol. 5Pricing information in this section comes from ICIS Chemical Business. 12 Table of Contents Seven Year Price History of Petroleum Products Over the last seven years, the average sales price for virgin ethylene glycol shipped by truck or rail was $4.57/gallon.As shown by the chart below, the price of crude oil generally has a positive correlation with the price of ethylene glycol.Generally, glycol costs between 100% and 150% more than crude oil and between 40% and 70% more than gasoline.However, as the chart shows, glycol prices do not strictly correlate with crude oil prices.As mentioned both above and below, there are other variables in the supply chain that can affect glycol prices. 13 Table of Contents Source: ICIS Chemical Business Between July 2011 and October 2011, the price of ethylene glycol shipped via truck or rail ranged between $5.80-$6.50/gallon.While elevated oil prices played a part, there were four main reasons for the high ethylene glycol prices: (1) high demand for plastic bottles during the summer and for antifreeze blending in preparation for the winter; (2) low supply caused by plant shutdowns and political unrest in the Middle East; (3) the high cost of cotton causing an increase in demand for polyester; and (4) the growth in Asia.Ethylene glycol prices tapered off in November and December of 2011, as many antifreeze blenders had already bought most of the ethylene glycol needed and global growth slowed.Between July 2011 and March 2012, the sales price of ethylene glycol shipped via rail or truck averaged approximately $5.40/gallon, with March 2012 prices around $4.60/gallon.Prices in the first quarter 2012 are lower than 2011 due to a warm winter and lower demand for polyester products (Source: ICIS Chemical Business). While GlyEco Certified® glycol can be sold for virgin prices, the cost to recycle waste glycol is not generally affected by these market fluctuations.The economic advantage to recycling waste glycol is rooted in more efficient processing costs.We anticipate that our GlyEco Technology TMwill allow waste material to be recycled for much less than the costs incurred producing virgin refinery-grade glycol. 14 Table of Contents Our Competitive Positioning – Accessing Waste Glycol We believe that we are positioned to take advantage of the major growth potential currently facing the glycol recycling industry.We believe that our GlyEco Technology™ process and our Quality Assurance Program will allow us to secure greater amounts of waste from national aggregators of glycol waste as we anticipate that we will provide a reliable and cost effective disposal option.We project that volume from our first full year of operations will initially start out at approximately 6.5 million net gallons. We expect this volume to increase to over 14.5 million net gallons per year by Year 5.We have had contract discussions with medical sterilization companies and polyester manufacturing companies and believe we can source at least 4 to 5 million gallons per year of these waste by-product streams, although we currently do not have any executed contracts. We also have begun sourcing discussions with the numerous heat transfer fluid collectors throughout the United States that we project could supply us with another 5 to 10 million gallons annually. We anticipate that the total cost per gallon of finished ethylene glycol or antifreeze will be less than the variable costs of virgin ethylene glycol producers in North America and approximately 20.0% to 50.0% below the cost of other recyclers.We believe that we will be in a very good competitive position. Initial Target Market – United States We anticipate initially targeting the North America antifreeze market as buyers of our GlyEco Certified® material.We anticipate that a key component to our growth strategy will be our ability to provide uniform quality recycled products in national distribution.Several national consumers of ethylene glycol have expressed a continuing interest in utilizing a recycled product, but have been unable to obtain acceptable and consistent quality material from region to region.In the automotive antifreeze market segment alone, we believe that significant growth opportunity exists by expanding into four target markets: n Vehicle Manufactures – Several vehicle manufacturers, including General Motors, Chrysler, Cummins, Caterpillar, and John Deere have expressed an interest in using recycled automotive antifreeze.To date, they have been unable to obtain a recycled product that they can purchase in multiple regions which meets applicable quality specifications. n Vehicle Service Centers – Multiple site service centers see value in offering recycled automotive antifreeze to their customers.We anticipate targeting Firestone, Goodyear, Midas, and Jiffy Lube oil-change facilities as potential clients in this category.We believe that some of these businesses could also serve as waste glycol providers. n Branded Bottled Automotive Antifreeze Formulators – Consumer oriented bottled automotive antifreeze companies, such as Prestone, Valvoline, and PEAK see market potential for a recycled glycol product.We believe that many consumers will choose recycled material when available and shown to be of equivalent quality.We anticipate implementing a co-branded strategy to assure consumers they are choosing ultra-pure GlyEco Certified® recycled glycols. n Federal, State, and Local Government Agencies – Mandated to use ASTM specification grade recycled automotive antifreeze where available, most of these agencies are unable to obtain sufficient supplies of recycled product.By having a recycled automotive antifreeze which meets specification immediately, we seek to access this market segment and revenue stream. Geographic Market Expansion In the future, we expect to expand our business and our recycling services into Mexico, Brazil, Argentina, Canada, China, India, the United Kingdom, and the Eurozone.We believe that Canada, the United Kingdom, and the European Union are markets to establish our recycling services in, as they have strong regulations regarding the disposal of waste glycol—which may not only provide access to substantial waste glycol but also provide additional price advantages in our business model.Additionally, Asia, and China specifically, consume substantial amounts of glycol in the polyester industry and candidates to implement our GlyEco Technology TM .We currently have a non-binding letter of intent with a European waste glycol collector to recycle all of its glycol and are in discussions with other waste collectors in the Europe and polyester manufacturers in Mexico and China to recycle their glycol. 15 Table of Contents Competitive Analysis in the Type I Market While there is a possibility of competitors (both from existing Type II glycol recyclers, as described inthe section above entitled, “Glycol Regulations and Recycling,”and from new entrants into the glycol recycling industry) producing Type I glycol at commercial volumes, there are several barriers to entry.Potential competitors entering the Type I market would first need to develop technology which produces comparable quality recycled material without violating any of our intellectual property. Industry experts are not aware of any such systems currently in development. This solved, potential competitors would need to purchase or build sufficient facilities to service the North American territory. Finally, potential competitors would need to establish or build relationships with target customers to obtain waste glycol material in large volumes.While these challenges are not insurmountable, we believe they wouldtake significant time to overcome. Governmental and Environmental Regulation Although ethylene glycol can be considered a hazardous material, there are no federal rules or regulations governing its characterization, transportation, packaging, processing, or disposal (i.e. handling).Any regulations that address such activity occur at either the state and/or county level and vary from region to region.Some states have little to no regulation on handling waste glycol.In those states that regulate the handling of waste glycol, waste glycol is not automatically characterized as hazardous but can be considered hazardous if the waste material is tested and has a certain level of chemicals and metals.However, the majority of states do not require that the handlers of waste glycol test the waste, provided that the destination of that waste material is a recycling facility.This is a major exception and allows the glycol recycling industry to function without significant barriers.Generally, the transportation of waste glycol is only regulated as hazardous waste if shipped in a one package that weighs 5,000 pounds or more.If the waste glycol exceeds this weight threshold, the shipper must meet all communications, labeling, and, packaging standards. There generally are no direct costs or permits to ship such waste, other than the time and resources necessary to meet the communication standards. Some states require that processors/recyclers maintain certain licenses or permits.The cost of permits and licenses to process waste glycol can vary from less than one hundred dollars to a few thousand dollars.Recyclers are often left with hazardous metals or chemicals as a byproduct of their process, for which they pay a nominal fee to register with the state/county as a hazardous waste producer, and pay for the waste to be incinerated or disposed of in some other environmentally friendly way.In addition to taking the necessary precautions and maintaining the required permits/licenses, glycol recyclers generally take out environmental liability insurance policies to mitigate risk regarding the handling of waste glycol. In connection with our operations at the West Virginia Facility, the operator of that facility is required to obtain all necessary permits for the handling of the waste glycol.Also, all the transportation of the waste glycol to the West Virginia Facility is contracted with third-party transporters, who are required to obtain any necessary permits for its transportation.As a result, we are not required to obtain any permits or authorizations at the West Virginia Facility.For our operations at the Minnesota Facility (i.e. Recycool), there are no permits or licenses required to collect, transport, or process the waste glycol.At times, the waste glycol will contain some waste oil, which the Minnesota Facility disposes of before processing to certain waste collectors.The Minnesota Facility maintains a license through the county to dispose of this waste oil and pays less than $100 per year for the license.The Minnesota Facility has a general liability insurance policy which covers processing and transportation of waste and reprocessed glycol. For the planned Type I facility, it has not yet been determined who will be responsible for obtaining such permits in connection with those operations.However, we will do everything in our power to make sure that all permits, licenses, and insurance policies are in place to mitigate our risk from actions by employees and third parties. Glycerine Many antifreeze producers are evaluating base fluids other than ethylene glycol (or propylene glycol).The primary candidate is glycerine.Glycerine is becoming more available since it is a by-product of bio-diesel fuel production, which is growing rapidly in the United States.Glycerine has properties similar to those of ethylene glycol when it is diluted with water, as in antifreeze.Glycerine is being evaluated in blends of 10.0% to 20.0% with ethylene glycol and as a total replacement for ethylene glycol.Before glycerine could become a major base fluid for antifreeze, current test work must be completed and new specifications would have to be developed by ASTM, OEMs, trade organizations, and the United States Government.We believe that this will probably consume a few years at best and that major changes would have to be made in the industry.For example, pure glycerine starts to solidify at 62.6°F. 96.0% glycerine (the minimum concentration of ethylene glycol used in antifreeze concentrate currently) begins to solidify at 46.4°F, versus about 0°F for ethylene glycol based antifreeze concentrate.To obtain the same freeze protection (-34°F) as 50/50 service strength ethylene glycol-based antifreeze, 60.0% glycerin would be required.Because glycerine from bio-diesel plants must be refined prior to use in antifreeze, since it must be used at higher ratios with water to obtain the same freeze protection as ethylene glycol-based antifreeze, and since glycerine would have to be shipped in a more dilute form than ethylene glycol-based antifreeze concentrate to avoid freezing at common winter temperatures, the actual cost advantages of glycerine over ethylene glycol is still being determined.In any event, we believe that the Type I facility could be modified to recycle glycerine-based antifreeze.We will continue to monitor the evaluation of glycerine as a base fluid for antifreeze.Although we do not view glycerine as a significant threat to the achievement of our financial projections, we could make changes to the Type I facility as necessary. 16 Table of Contents Employees The Company has four employees, including John Lorenz, the Chief Executive Officer.In addition to the employees, the Company has nine consultants. Item 1A. Risk Factors An investment in the Company is highly speculative, involves a high degree of risk and should be considered only by those persons who are able to afford a loss of their entire investment. In evaluating us and our business, prospective investors should carefully consider the following factors, in addition to the other information contained in this Annual Report. Risks Related to Our Business and Financial Condition Going Concern.At December 31, 2011, we had $577,127 in cash on hand and we do not currently have enough capital to sustain our operations for the next 12 months.In their audit report included in this Annual Report, our auditors have expressed their substantial doubt as to the Company’s ability to continue as a going concern. As of December 31, 2011, the Company has yet to achieve profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable operations. Our plans to address these matters include, raising additional financing through offering its shares of capital stock in private and/or public offerings of its securities and through debt financing if available and needed. We might not be able to obtain additional financing on favorable terms, if at all, which could materially adversely affect our business and operations. We may not be able to pay off our debt. Although we entered into a Note Conversion Agreement with Mr. Frenkel (SeeItem 7. “Management’s Discussion and Analysis of Financial Condition and Results of OperationsFrenkel Convertible Note”), here can be no assurance that we will raise $5,000,000 from additional equity investment, in which case the Note with Mr. Frenkel will not convert into equity and we will be required to pay continuing quarterly interest payments at the rate of 12.5% compounded semi-annually and the entire principal balance on December 31, 2013.In that case, if we cannot make the payments under the Frenkel Convertible Note, Mr. Frenkel could foreclose on the security interest in GlyEco Technology Patent and our business and our stock price could be materially harmed. Our Preliminary Agreements to acquire Full Circle Manufacturing, MMT Technologies and Evergreen Recycling may not be enforceable.The Preliminary Agreements we entered into with Full Circle Manufacturing, Inc., MMT Technologies, Inc. and Evergreen Recycling, Inc. are intended to be binding obligations on the parties, but the parties intend to enter into more comprehensive definitive asset purchase agreements.There can be no assurance that the Preliminary Agreements will be sufficiently definite to be enforceable or that further more comprehensive definitive purchase agreements will be completed.If the transactions evidenced by the Preliminary agreements are not consummated as planned, this may have a negative impact on our business plans and our stock price. We need to obtain additional funding to continue and implement our business strategy.If we are unable to obtain additional funding, our business operations will be harmed and if we do obtain additional financing, then existing stockholders may suffer substantial dilution. We presently do not have sufficient funds to continue with our business strategy and are operating in a scaled-down mode with insufficient funds to continue long-term without additional funding.We may require additional funds to sustain our operations and institute our business plan.We anticipate incurring monthly operating expenses, which includes compensation to be paid to executives, additional employees, and consultants, and legal and accounting costs, at an approximate amount of $50,000 per month, for an indefinite period of time. Additional capital will be required to effectively support our operations and to otherwise implement our overall business strategy.Even if we do receive additional financing, it may not be sufficient to sustain or expand our development operations or continue our business operations.There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our development plans. Any additional equity financing may involve substantial dilution to our then existing stockholders. 17 Table of Contents We need additional funds to construct or retrofit the Type I facility.Our immediate business strategy is to continue operations at the West Virginia Facility while constructing or retrofitting a Type I facility capable of implementing our GlyEco Technology™ Patent technology.We are considering several sites for the Type I facility, including the West Virginia Facility and a facility in New Jersey (the “New Jersey Facility”), among others.We believe construction of a Type I facility would cost approximately $4,000,000.The cost for a retrofit to an existing facility depends on the real property and equipment already in place. We will need additional proceeds to construct or retrofit and operate the Type I facility.As a result, we will need additional funds to construct or retrofit the Type I facility and pay operational costs, hire additional staff, and institute our business plan. There can be no assurances that additional financing will be available to us on favorable terms, if at all.Our failure to obtain appropriate financing to construct or retrofit and operate a Type I facility would adversely affect our business plans and operations. We have a limited operating history, and our business model is new and unproven, which makes it difficult to evaluate our future prospects. Because of our limited history, our proposed operations are subject to all of the risks inherent in a new business enterprise.We have had limited revenues to date on which to base an evaluation of our business and prospects.Although our management has experience operating various businesses, there can be no assurance that we will perform in a manner similar to prior projects owned or operated by our management.In addition, such other businesses’ prior performance is not necessarily indicative of the results that may be experienced by our Company or our stockholders with respect to an investment in our securities.The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the startup of new businesses and the environment in which we will operate.Some of these risks relate to the potential inability to: n remain informed of and maintain compliance with federal, state, local, and foreign government regulations; n acquire a sufficient number of customers and generate adequate revenue to achieve profitability; n overcome resistance to change by customers; and n adapt to rapid technological changes and trends in the glycol recycling industry through research and development. As a result of our limited operating history, our plan for growth, and the competitive nature of the markets in which we plan to compete, financial projections would be of limited value in anticipating future revenue, capital requirements, and operating expenses.Further, our planned capital requirements and expense levels are difficult to forecast accurately due to our current stage of development.To the extent that these expenditures precede or are not rapidly followed by a corresponding increase in revenue or additional sources of financing, our business, operating results, and financial condition may be materially and adversely affected. If we cannot protect our intellectual property rights, our business and competitive position will be harmed.Our success depends, in large part, on our ability to obtain and enforce our patent, maintain trade-secret protection and operate without infringing on the proprietary rights of third parties. Litigation can be costly and time consuming. Litigation expenses could be significant. In addition, we may decide to settle legal claims, including certain pending claims, despite our beliefs on the probability of success on the merits, to avoid litigation expenses as well as the diversion of management resources. We anticipate being able to protect our proprietary rights from unauthorized use by third parties to the extent that such rights are covered by a valid and enforceable patent.We filed an application for a provisional patent for our GlyEco Technology™ processes on August 29, 2011, with the United States Patent and Trademark Office (the “Patent”). Our potential patent position involves complex legal and factual questions and, therefore, enforceability cannot be predicted with certainty.Moreover, if a patent is awarded, our competitors may infringe upon ourpatent or trademarks, independently develop similar or superior products or technologies, duplicate our designs, trademarks, processes or other intellectual property or design around any processes or designs on which we have or may obtain patent or trademark protection. In addition, it is possible that third parties may have or acquire other technology or designs that we may use or desire to use, so that we may need to acquire licenses to, or to contest the validity of, such third-party patents or trademarks. Such licenses may not be made available to us on acceptable terms, if at all, and we may not prevail in contesting the validity of such third-party rights. Any patent application may be challenged, invalidated, or circumvented.One way a patent application may be challenged outside the United States is for a party to file an opposition.These opposition proceedings are increasingly common in the European Union and are costly to defend.To the extent we would discover that our Patent may infringe upon a third party’s rights, the continued use of the intellectual property underlying our Patent would need to be reevaluated and we could incur substantial liability for which we do not carry insurance.We have not obtained any legal opinions providing that the technology underlying our Patent will not infringe upon the intellectual property rights of others. We expect to grow through acquisitions, which will dilute the ownership of our existing stockholders. In connection with these acquisitions, we may issue a substantial number of shares of our Common Stock as transaction consideration and also may incur significant debt to finance the cash consideration used for our acquisitions. We may continue to issue equity securities for future acquisitions, which would dilute existing stockholders, perhaps significantly depending on the terms of such acquisitions. We may also incur additional debt in connection with future acquisitions, which, if available at all, may place additional restrictions on our ability to operate our business. 18 Table of Contents Our ability to realize the anticipated benefits of our acquisitions will depend on successfully integrating the acquired businesses. We expect future acquisitions to require substantial integration and management efforts. Acquisitions of this nature involve a number of risks, including: n difficulty in transitioning and integrating the operations and personnel of the acquired businesses; n potential disruption of our ongoing business and distraction of management; n potential difficulty in successfully implementing, upgrading and deploying in a timely and effective manner new operational information systems and upgrades of our finance, accounting and product distribution systems; n difficulty in incorporating acquired technology and rights into our products and technology; n potential difficulties in completing projects associated with in-process research and development; n unanticipated expenses and delays in completing acquired development projects and technology integration; n management of geographically remote business units both in the United States and internationally; n impairment of relationships with partners and customers; n assumption of unknown material liabilities of acquired companies; n customers delaying purchases of our products pending resolution of product integration between our existing and our newly acquired products; n entering markets or types of businesses in which we have limited experience; and n potential loss of key employees of the acquired business. As a result of these and other risks, if we are unable to successfully integrate acquired businesses, we may not realize the anticipated benefits from our acquisitions. Any failure to achieve these benefits or failure to successfully integrate acquired businesses and technologies could seriously harm our business. 19 Table of Contents Litigation brought by third parties claiming infringement of their intellectual property rights or trying to invalidate intellectual property rights owned or used by us may be costly and time consuming.We may face lawsuits from time to time alleging that our products infringe on third-party intellectual property, and/or seeking to invalidate or limit our ability to use our intellectual property. If we become involved in litigation, we may incur substantial expense defending these claims and the proceedings may divert the attention of management, even if we prevail. An adverse determination in proceedings of this type could subject us to significant liabilities, allow our competitors to market competitive products without a license from us, prohibit us from marketing our products or require us to seek licenses from third parties that may not be available on commercially reasonable terms, if at all. We have not yet produced glycol meeting virgin quality standards in large commercial volumes.Our ability to produce virgin quality glycol from recycled glycol is a key assumption in having a competitive advantage over other glycol recyclers.To date, we have not yet produced virgin quality glycol in the large volumes that will be needed to achieve our business plan objectives.Although we have produced such quality glycol in limited test volumes (e.g., a pilot level of approximately 350,000 gallons), we can provide no assurance that we will be successful in producing large production volumes necessary to achieve our business objectives.If our GlyEco Technology™ fails to produce glycol at the quality levels projected by our Company, we may not benefit from any competitive advantage over our competitors. Our business plan and our growth rely on being able to procure significant waste glycol.To meet our volume growth target of six to seven million gallons over the next two years, we must acquire approximately nine to ten million gallons of waste glycol per year (at an average ethylene glycol concentration of 65.0% to 70.0%), or we must obtain other glycol containing waste or byproduct streams.Although we believe that waste glycol in excess of the quantities that we will need to support our growth will be available, we cannot be certain that we will be able to obtain such quantities.Any failure to obtain such quantities could have a material adverse effect on our business, prospects, or financial results. Our inability to obtain other raw materials, component parts, and/or finished goods in a timely and cost-effective manner from suppliers would adversely affect our ability to process glycol. We purchase raw materials and component parts from suppliers to be used in the processing of our products.In addition, we purchase certain finished goods from suppliers.Changes in our relationships with suppliers or increases in the costs of purchased raw materials, component parts, or finished goods could result in processing interruptions, delays, inefficiencies, or our inability to market products.In addition, our profit margins would decrease if prices of purchased raw materials, component parts, or finished goods increase and we are unable to pass on those increases to our customers. We do not have a binding agreement with the West Virginia Facility.We continue to process glycol in the same manner as under the prior agreement at the West Virginia Facility.If we and the West Virginia Facility cannot agree to specifications, delivery terms, scheduling, and pricing that are commercially reasonable to both parties, we may not be able to continue processing Type II glycol at the West Virginia Facility. If the processing arrangement is terminated with the owner of the West Virginia Facility, we believethere are other facilities where we could contract to process waste glycol.However, we can provide no assurance that we would not experience delays (or complete cessation) or our ability to process glycol until we can enter into new arrangements with another facility, if at all.Any delay or cessation of our ability to process glycol would have an adverse effect on our ability to produce revenue to achieve our business plans. Our failure to keep pace with technological developments may adversely affect our operations and financial results. We are engaged in an industry which will be affected by future technological developments.The introduction of products or processes utilizing new technologies could render our existing products or processes obsolete or unmarketable.Our success will depend upon our ability to develop and introduce, on a timely and cost-effective basis, new products, processes, and applications that keep pace with technological developments and address increasingly sophisticated customer requirements.We may not be successful in identifying, developing, and marketing new products, applications, and processes and product or process enhancements.We may experience difficulties that could delay or prevent the successful development, introduction, and marketing of product or process enhancements or new products, applications, or processes.Our products, applications, or processes may not adequately meet the requirements of the marketplace and achieve market acceptance.Our business, operating results, and financial condition could be materially and adversely affected if we were to incur delays in developing new products, applications, or processes or product or process enhancements or if our products do not gain market acceptance. We may face significant competition.Currently, there are approximately 25 to 30 small and mid-sized companies throughout North America that recycle glycol, antifreeze, and/or other glycol-based liquids.None of these companies presently are dominant in the industry and the industry is generally fragmented and in a preliminary stage of development.However, there can be no assurance that large, well-recognized companies with substantial resources and established relationships will not enter into our market and compete with us.Although we believe it to be an unlikely scenario, it is possible that a group will attempt to purchase multiple glycol recycling companies as part of an overall roll-up business strategy.Additionally, potential competitors may have greater financial, technical, marketing, and sales resources that will permit them to (i) react more quickly to emerging product and service offerings and changes in customer requirements, and (ii) devote greater resources to the development, promotion, and sale of competing products or services.Accordingly, it is possible that new competitors or alliances among current and new competitors may emerge and rapidly gain significant market share. 20 Table of Contents We have little control over the prices that we plan to charge for our products.The prices of glycol in 2011 were high.The primary force driving those high prices was a tight world-wide supply/demand balance and a shortage of supply/capacity in the United States.We expect that new plants throughout the world may be opened in 2012 for virgin glycol production.We expect that these new plants will return supply/demand to a reasonable balance.Accordingly, we expect that the prices that we will be able to charge for our products will decline over time, which could reduce our revenues and adversely affect our profitability.Additionally, if our products gain acceptance and attract the attention of competitors, we may experience pressure to decrease the prices we charge for our products, which could adversely affect our revenue and our gross margin.If we are unable to offer our products at acceptable prices, or if we fail to offer additional products with sufficient profit margins, our revenue growth will slow, our margins may shrink, and our business and financial results will suffer. Due to the rising cost of ethylene glycol, many antifreeze producers are evaluating base fluids other than ethylene glycol.The primary candidate is glycerine.Glycerine is becoming more available in the market because it is a by-product of bio-diesel fuel production, which is growing rapidly in the United States.Glycerine has properties similar to those of ethylene glycol when it is diluted with water, as in antifreeze. Major changes would have to be made in the industry if it were to shift to an all glycerine base fluid.If such other base fluids, like glycerine, become accepted in the marketplace, competition could increase, demand could fall, and our prices could be adversely affected.Accordingly, if such a situation occurs, our revenue growth will slow, our margins will shrink, and our business and financial results will suffer. Environmental, health and safety requirements could expose us to material obligations and liabilities and affect our profitability.We are subject to federal, state, local and foreign laws, regulations and ordinances relating to the protection of the environment, including those governing discharges to air and water, handling and disposal practices for solid and hazardous wastes, and occupational health and safety. The consequence for violating such requirements can be material. We have made and will continue to make capital and other expenditures to comply with environmental and health and safety requirements. In addition, if a release of hazardous substances occurs on or from our properties or any offsite disposal location where our wastes have been disposed, or if contamination from prior activities is discovered at any of our properties or third-party owned properties that we or our predecessors formerly owned or operated, we may be subject to liability arising out of such conditions and the amount of such liability could be material. Liability can include, for example, costs of investigation and cleanup of the contamination, natural resource damages, damage to properties and personal injuries. If the use of our recycled glycol harms people, we could be subject to costly and damaging product liability claims. We could face costly and damaging claims arising from applicable laws governing our products and operations.Because our industry is highly regulated, if our products do not comply with regulatory requirements, we may be exposed to product liability risk.Our product liability insurance may not cover all potential liabilities or may not completely cover any liability arising from any such litigation.Moreover, we may not have access to liability insurance or be able to maintain the insurance on acceptable terms. We may not be able to manage our growth.We anticipate a period of significant growth as we effectuate our business plan.This growth could cause significant strain on our managerial, operational, financial, and other resources.Success in managing this expansion and growth will depend, in part, upon the ability of our management to manage effectively our growth.Any failure to manage the proposed growth and expansion of our Company could have a material adverse effect on our business, prospects, or financial results. A continued downturn in the United States economy could have a material adverse effect on our ability to effectuate our business plan and our financial results. Our ability to achieve our goals depends heavily on varying conditions in the United States economy.The United States economy is currently experiencing a prolonged downturn and there can be no assurance that the United States economy will emerge from such downturn and experience significant levels of growth in the near future.Certain end-use applications for glycol experience demand cycles that are highly correlated to the general economic environment, which is sensitive to a number of factors outside of our control.Additionally, the industrial markets in which we compete are subject to considerable cyclicality, and move in response to cycles in the overall business environment.Therefore, downturns in the United States economy are likely to result in decreases in demand for our products.A continued downturn or deepening of the downturn could decrease demand for our products or could otherwise adversely affect the prices at which we charge for recycled glycol.Moreover, a continued downturn or deepening of the downturn in the specific areas of the economy in which we operate our business, could have a material adverse effect on ability to effectuate our business plan and our financial results.We are not able to predict the timing, extent, and duration of the economic cycles in the markets in which we operate. We are dependent upon our key personnel.Our success is largely dependent upon the personal efforts and abilities of our management and certain other key personnel as the recycled glycol industry is complex.We are substantially dependent upon the continued services of John Lorenz, our founder, and Chief Executive Officer.As a director and our Chief Executive Officer, Mr. Lorenz will have significant authority to control our business strategy and our other business decisions.The holders of any of our equity securities will have no right or power to take part in the management of our Company, unless required by applicable law or our governing documents.Accordingly, no prospective investor should acquire any of our equity securities without being willing to entrust all aspects of the management of our Company to Mr. Lorenz.Additionally, we are dependent upon Richard Geib, our Chief Technical Officer.Mr. Geib is one of the members of our team who has significant contacts and experience in the recycled glycol industry.As of the date of this Annual Report, we have not entered into effective Employment Agreements with Messrs. Lorenz and Geib.The loss of Messrs. Lorenz or Geib could have a material adverse effect on our results of operations and financial condition.We intend to explore key-man insurance on such individuals, but we presently have no such insurance and there can be no assurance that such individuals are insurable or insurable at commercially reasonable rates. 21 Table of Contents Our ability to operate our Company effectively could be impaired if we fail to attract additional key personnel. Our ability to operate our businesses and implement our strategies depends, in part, on the efforts of our management and certain other key personnel.However, our future success will depend on, among other factors, our ability to attract and retain additional qualified personnel, including research professionals, technical sales professionals, and engineers.Our failure to attract or retain these additional qualified personnel could have a material adverse effect on our business or business prospects. Messrs. Lorenz and Geib have agreed to certain invention assignment and confidentiality restrictions that we may not be able to enforce. Messrs. Lorenz and Geib are not parties to and are not restricted by any non-competition or non-solicitation agreement.As the primary members of our management team, Messrs. Lorenz and Geib will be exposed to all of our confidential information and will develop all of our corporate strategies.We cannot be certain that Messrs. Lorenz or Geib will not compete with our Company in the future.Moreover, we cannot be certain that the invention assignment and confidentiality restrictions set forth in the nondisclosure agreements will be enforceable under applicable law.Even if a dispute arises that is ultimately resolved in our favor, any litigation associated with such invention assignment, and confidentiality restrictions could be time consuming, costly, and distract our focus from effectuating our business plan. We have engaged Mr. Richard S. Fuld, Jr. as a consultant which might attract negative publicity as a result of his employment with Lehman Brothers. Mr. Fuld has been affiliated for the greater part of his career with Lehman Brothers, including serving as the Chief Executive Officer and Chairman of the Board of Directors when Lehman Brothers sought bankruptcy protection in 2008.If Mr. Fuld suffers adverse publicity in connection with his prior association with Lehman Brothers, such events may reduce the effectiveness of Mr. Fuld’s endorsement of our Company and, in turn, adversely affect our revenue and results of operations. Market regulation may affect our business plan.We intend to conduct business in the glycol recycling industry in North America.We are unable to predict changes in governmental regulations or policies that may influence or inhibit our ability to deliver compliant products and services to market.The recycled glycol industry is highly regulated and is subject to changing political, regulatory, and other influences.Forced changes through legislation and regulations adopted by United States, state, or foreign governmental agencies may disrupt our business processes and strategies.Continued compliance with newly enacted rules and regulations could be costly and require complex changes in our products and operations.We are unable to predict future rules or regulations with any certainty or to predict the effect they would have on our business, products, or services.Accordingly, there is significant uncertainty concerning competitive pressures and the impact on our actual and prospective customers.There can be no assurance that heightened or new regulations will not come into effect or that such regulation will not have a detrimental impact on our Company and our planned business. Current uncertainty in the global financial markets and the global economy may negatively affect our financial results. Current uncertainty in the global financial markets and economy may negatively affect our financial results. These macroeconomic developments could negatively affect our business, operating results or financial condition in a number of ways which, in turn, could adversely affect our stock price. A prolonged period of economic decline could have a material adverse effect on our results of operations and financial condition and exacerbate some of the other risk factors described herein. Our customers may defer purchases of our products, licenses, and services in response to tighter credit and negative financial news or reduce their demand for them. Our customers may also not be able to obtain adequate access to credit, which could affect their ability to make timely payments to us or ultimately cause the customer to file for protection from creditors under applicable insolvency or bankruptcy laws. If our customers are not able to make timely payments to us, our accounts receivable could increase. In addition, our operating results and financial condition could be negatively affected if, as a result of economic conditions, either: n the demand for, and prices of, our products, licenses, or services are reduced as a result of actions by our competitors or otherwise; or n our financial counterparties or other contractual counterparties are unable to, or do not, meet their contractual commitments to us. Certain conflicts of interests exist.Certain persons or entities affiliated with the law firms that have acted as corporate counsel or securities counsel and accounting consultants to our Company, directly or indirectly, own shares of our capital stock and/or options or agreements to acquire shares of our capital stock.Potential conflicts exist by virtue of these ownership positions by professional service providers. 22 Table of Contents Risks Related to our Common Stock We have not paid cash dividends in the past and do not expect to pay cash dividends in the future. Any return on investment may be limited to the value of our Common Stock. We have never paid cash dividends on our Common Stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our Common Stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. There is no active market for our Common Stock. One may never develop or if developed, be sustained and you could lose your investment in our Common Stock. Currently, our Common Stock is quoted on the OTC Bulletin Board under the symbol “GLYE.” Our Common Stock currently trades with little to no volume. There can be no assurance that any trading market will ever develop or be maintained on the OTC Bulletin Board. Any trading market that may develop in the future for our Common Stock will most likely be very volatile; and numerous factors beyond our control may have a significant effect on the market. The failure to comply with the internal control evaluation and certification requirements of Section 404 of Sarbanes-Oxley Act could harm our operations and our ability to comply with our periodic reporting obligations. Our Company is subject to the reporting requirements of the Securities Exchange Act. We are also required to comply with the internal control evaluation and certification requirements of Section 404 of the Sarbanes-Oxley Act of 2002. This process may divert internal resources and will take a significant amount of time, effort and expense to complete. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and reevaluate our financial reporting. We may experience higher than anticipated operating expenses as well as outside auditor fees during the implementation of these changes and thereafter. Further, we may need to hire additional qualified personnel in order for us to be compliant with Section 404. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results. Efforts to comply with recently enacted changes in securities laws and regulations will increase our costs and require additional management resources, and we still may fail to comply.As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the SEC adopted rules requiring public companies to include a report of management on their internal controls over financial reporting in their annual reports on Form 10-K. In addition, in the event we become a non-accelerated filer, the independent registered public accounting firm auditing our financial statements would be required to attest to the efficacy of our internal controls over financial reporting. Such attestation requirement by our independent registered public accounting firm would not be applicable to us until the report for the year ended December 31, 2012 at the earliest, if at all.If we are unable to conclude that we have effective internal controls over financial reporting or if our independent registered public accounting firm is required to, but is unable to provide us with a report as to the effectiveness of our internal controls over financial reporting, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our securities. To date, we do not believe that we have obtained the necessary expertise to comply with Section 404(a) of the Sarbanes-Oxley Act of 2002 and we may not have the resources to obtain expertise or to ensure compliance. Our Common Stock is a "Penny Stock" under the rules of the SEC and the trading market in our securities will be limited, which makes transactions in our Common Stock cumbersome and may reduce the value of an investment in our Common Stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: n that a broker or dealer approve a person's account for transactions in penny stocks; and n the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: n obtain financial information and investment experience objectives of the person; and n make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: n sets forth the basis on which the broker or dealer made the suitability determination; and n that the broker or dealer received a signed, written agreement from the investor prior to the transaction. 23 Table of Contents Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our Common Stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our Common Stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties We maintain our principal executive office at 4802 East Ray Road, Suite 23-196, Phoenix, Arizona 85044.Our telephone number at that office is (866) 960-1539. We also rent office space located at 10429 South 51st Street, Suite 275, Phoenix, AZ 85044 for legal and accounting purposes pursuant to a lease agreement, dated November 11, 2011, with a non-affiliated third party.The monthly rent under the lease agreement is $1,250 and will increase to $1,344 on February 1, 2013.The term of the lease expires on January 31, 2014. Item 3. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. 24 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchaser of Equity Securities. Our Common Stock, $0.0001 par value, trades on the OTC Bulletin Board system under the symbol “GLYE.”On November 21, 2011,the trading symbol of the Company’s Common Stock was changed from “EVCL” to “GLYE.” Prior to the effectiveness of the Merger on November 28, 2011, the Company was a “shell” company (as defined in Rule 12b-2 of the Exchange Act). The following table sets forth, on a per share basis for the periods indicated, the high and low sale prices for the Common Stock as reported by the OTC Bulletin Board system. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High ($) Low ($) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quart $ $ 4th Quarter $ $ 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ 1st Quarter $ $ 2nd Quarter (through April 11, 2012) $ $ As of April 11, 2012, the closing sale price for our Common Stock as reported on the OTC Bulletin Board system was $1.63. As of April 11, 2012, there were approximately 911 shareholders of record for our Common Stock. This does not include shareholders holding stock in street name in brokerage accounts. 25 Table of Contents Transfer Agent The Company’s transfer agent is Olde Monmouth Stock Transfer Co. Inc. located at 200 Memorial Parkway, Atlantic Highlands, NJ 07716.The transfer agent’s phone number is (732) 872-2727 and its website is www.oldemonmouth.com. Cash Dividends We have never paid cash dividends on our Common Stock, and it is unlikely that we will pay any dividends in the foreseeable future. We currently intend to invest future earnings, if any, to finance expansion of our business. Any payment of cash dividends in the future will be dependent upon our earnings, financial condition, capital requirements, and other factors deemed relevant by our Board of Directors. Securities authorized for issuance under equity compensation plans Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders: 2007 Stock Option Plan $ 2012 Equity Incentive Plan 0 0 Equity compensation plans not approved by security holders: None 0 0 0 Total $ 26 Table of Contents Incentive Award Plan Third Amended and Restated 2007 Stock Incentive Plan Upon the consummation of the Merger, Global Recycling’s Third Amended and Restated 2007 Stock Incentive Plan (the “2007 Stock Plan”) was assumed by GlyEco, Inc. There are aggregate 6,742,606 shares of our Common Stock reserved for issuance upon exercise of options granted under the 2007 Stock Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to our Company (collectively, “Eligible Persons”).As of December 31, 2011, we have issued options to purchase an aggregate of 3,717,606 shares of our Common Stock originally reserved under the 2007 Stock Plan. A description of the 2007 Stock Plan is included in Item 11. Executive Compensation of this Annual Report and is included by reference herein. 2012 Equity Incentive Plan On February 23, 2012, subject to stockholder approval, the Company’s Board of Directors approved of the Company’s 2012 Equity Incentive Plan (the “2012 Plan”), By written consent in lieu of a meeting, dated March 14, 2012, Company stockholders owning an aggregate of 14,398,402 shares of Common Stock (representing approximately 66.1% of the 23,551,991 outstanding shares of Common Stock) approved and adopted the 2012 Plan. There is an aggregate 3,500,000 shares of our Common Stock reserved for issuance upon exercise of awards granted under the 2012 Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to our Company. As of the date of this Annual Report, no awards have been granted under the 2012 Plan. A description of the 2012 Plan is included in Item 11. Executive Compensation of this Annual Report and is included by reference herein. Recent Sales of Unregistered Securities Below describes the unregistered securities issued by the Company and Global Recycling (and subsequently assumed by the Company) within the period covered by this Annual Report. In connection with the Merger effective on November 28, 2011, the Company issued an aggregate of 14,626,241 shares of Common Stock, 11,591,958 shares of which were issued to the stockholders of Global Recycling and 3,034,283 were issued to non-affiliated third parties The issuance of 11,591,958 shares of GlyEco Common Stock issued to the stockholders of Global Recycling in connection with the Merger was exempt from registration under Section 4(2) of the Securities Act of 1933 as amended (the “Securities Act”) and Rule 506 of Regulation D promulgated thereunder. The Company relied on the following facts to make this exemption available: (i) the Common Stock were issued to the existing stockholders of Global Recycling, of which no more than 35 were non-accredited investors and therefore did not exceed the maximum purchaser limitation; (ii) the stockholders of Global Recycling were provided with the information provided by Rule 502(b)(2)(vi) of the Securities Act, (iii) the Company did not violate the general solicitation rules; and (iv) all of the securities have the status of securities acquired in a transaction under Section 4(2) of the Securities Act and cannot be resold without registration or an exemption therefrom. 27 Table of Contents The issuance of 3,034,283 shares of the Company’s Common Stock were issued to non-affiliated parties pursuant to the exemption from the registration requirements of the Securities Act provided by Section 4(2) promulgated thereunder due to the fact that the issuance was an isolated issuance and did not involve a public offering of securities. On February 11, 2011, the Company issued an aggregate of 325,400 shares to two investors.Of the shares issued, 400 shares were issued to an existing shareholder pursuant to a warrant purchase agreement at a price of $0.50 per share.The remaining 325,000 shares were issued to one accredited investor at a purchase price of $1.00 per share.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because, such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On May 18, 2011 the Company issued an aggregate of 100,000 shares to one investor at a price of $1.00 per share.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because, such purchaser represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On May 25, 2011, Global Recycling issued a warrant to Leonid Frenkel to purchase 1,000,000 shares of common stock at a strike price of $0.01 per share.The warrant expires on May 25, 2015.The warrant was issued in connection with a Forbearance Agreement related to a previous debt funding by Mr. Frenkel.The warrant was issued in reliance on the exemption from registration provided by Section 4(2) promulgated under the Securities Act.Mr. Frenkel qualified as an “accredited investor” as defined by Rule 501 of the Securities Act.The Company assumed this warrant upon the consummation of the Merger. On June 10, 2011, the Company issued an aggregate of 20,000 shares to one investor at a price of $1.00 per share.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because, such purchaser represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On June 27, 2011, Global Recycling issued warrants to purchase an aggregate of 831,124 shares of common stock to ten key consultantsof the Company.The warrants have a strike price of $1.00 per share and expire on June 27, 2021.The warrants were issued in reliance on Section 4(2) promulgated under the Securities Act.The warrant agreement contains investment representations by the holders that the holders are “accredited investors” and contain resale restrictions and legend requirements for the stock certificates to be issued thereunder reciting the resale restrictions. The Company assumed this warrant upon the consummation of the Merger. On June 27, 2011, Global Recycling issued options (in the form of warrants) from the 2007 Stock Plan to 15 employees or key consultants to purchase an aggregate of 742,606 shares of common stock at an exercise price of $1.00 per share.The options expire on June 27, 2021.The options were issued pursuant to Rule 701 as securities issued pursuant to compensatory arrangements.The warrant agreements contain requirements for legends on certificates reflecting restrictions on resale. The Company assumed this warrant upon the consummation of the Merger. On October 25, 2011, Global Recycling issued options from the 2007 Stock Plan to 20 employees or key consultants to purchase 2,975,000 shares of common stock at an exercise price of $0.50 per share.The options expire on October 25, 2021.The options are subject to vesting requirements 55% at time of grant and 15% each year thereafter for 3 years.The options were issued pursuant to Rule 701 as securities issued pursuant to compensatory arrangements.The option agreements contain requirements for legends on certificates reflecting restrictions on resale. The Company assumed this warrant upon the consummation of the Merger. On November 9,2011 and November 18,2011, Global Recycling issued an aggregate of 110,000 shares to two investors at a price of $0.50per share.The shares were issued pursuant to Section 4(2) promulgated under the Securities Act.All investors were “accredited investors” as defined by Rule 501 under the Securities Act.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The share certificates were legended with restrictions on resale. The Company assumed this warrant upon the consummation of the Merger. 28 Table of Contents On December 3, 2011 and December 19, 2011 the Company issued an aggregate of 200,000 shares to two investors at a price of $0.50 per share.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder due to the facts that there were a limited number of purchasers, such purchasers represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are deemed to be restricted under Rule 144 promulgated under the Securities Act. As previously reported by the Company on a Current Report on Form 8-K filed with the Commission on January 10, 2012, on December 21, 2011, the Company entered into a Securities Purchase Agreement (the “Agreement”) with one non-affiliated, “accredited investor” (as that term is defined under Rule 501(a) of the Securities Act) pursuant to which the Company issued an aggregate of 1,000,000 Units to the investor in consideration for $0.50 per Unit, or an aggregate purchase price of $500,000. Each Unit consisted of one share of Common Stock of the Company and one common stock purchase warrant (the “Warrant”) to purchase one share of Common Stock of the Company (the “Warrant Share”) from the date of issuance until the third anniversary date of the date of issuance (the “Exercise Period”) for a purchase price of $1.00 per share, subject to adjustment upon the occurrence of any stock split, stock dividend, recapitalization, reorganization, reclassification. The Company issued the Common Stock and Warrants underlying the Units in reliance upon the exemption from registration requirements of the Securities Act set forth under by Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder due to the facts that there was only one purchaser, such purchaser represented that it was an “accredited investor” as such term is defined under the Securities Act and the sale of the Units did not involve any form of general solicitation or general advertising. The shares of Common Stock underlying the Units are deemed to be restricted under Rule 144 of the Securities Act and cannot be resold unless registered under the Securities Act or pursuant to an exemption therefrom. Unless registered under the Securities Act, the Warrant Shares, when issued, will also be deemed to be restricted under Rule 144 of the Securities Act. Pursuant to the terms of the Warrant, the Company has undertaken to prepare and file a Registration Statement on Form S-1 (the “Registration Statement”) or other applicable form with the Commission to register the Warrant Shares under the Securities Act in the event the Common Stock of the Company trades at or above $3.00 per share, and to use its best efforts to have such Registration Statement or form, as the case may be, deemed effective by the Commission as soon as practicable thereafter. The Company has also untaken that it will take any and all actions to keep the Registration Statement effective until all of the Warrants have been fully exercised or until the Warrant Shares are eligible for resale pursuant to an exemption from the Securities Act. In the event the Common Stock of the Company trades at an average of at least $3.00 per share for a period of not less than 20 consecutive trading days and the Warrants Share have been registered under the Securities Act on an effective Registration Statement, the holder of the Warrant will be required to fully exercise the Warrant within ten (10) business days following the 20th trading day. Throughout the Exercise Period and as long as there is an effective Registration Statement therein registering the Warrant Shares under the Securities Act, the Company shall have the right to redeem the Warrant for $0.05 per Warrant Share. On January 4, 2012, the Company issued an aggregate of 543,750 shares of Common Stock to the three Selling Principals of Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the Selling Principals, and GlyEco Acquisition Corp #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub”) in consideration for business, properties and substantially of the assets of Recycool. The shares of Common Stock issued pursuant to the Recycool Agreement are restricted under Rule 144 promulgated under the Securities Act.The Company issued theses shares pursuant to the registration exemptions of the Securities Act afforded the Company under Section 4(2) thereunder. On December 23, 2011, the Company issued an aggregate of 32,000 shares of Common Stock to the three Selling Principals of Recycool at a price of $0.50 per share. The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. 29 Table of Contents Purchases of Equity Securities by the Issuer and Affiliated Purchasers None Item 6. Selected Financial Data Not Applicable Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion and analysis of our results of operations and financial condition for the years ended December 31, 2011 and 2010 with the audited Consolidated Financial Statements and related notes included elsewhere herein. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs, and which involve numerous risks and uncertainties, including, but not limited to, the risks and uncertainties described in Item 1A, “Risk Factors.” Actual results may differ materially from those contained in any forward-looking statements. Overview We are a green chemistry company formed to roll-out our proprietary and patent pending glycol recycling technology that transforms waste glycols, a hazardous material, into profitable green products. Our technology, branded GlyEco Technology™, is a breakthrough patent pending processing system and green chemistry solution that enables businesses to handle the removal of their hazardous waste glycol in a responsible and environmentally safe manner.Our unique technology transforms hazardous materials into profitable green products. Our GlyEco Technology™ can recycle waste glycol from all five industries to the ASTM E1177 Type I standard, a purity level equivalent to refinery-grade glycol (i.e. virgin grade) (“Type I”).Competitors generally recycle waste glycols from only one or two of the five industries and most competitors can recycle waste glycol at best to an ASTM E1177 Type II standard (“Type II”), a standard allowing more impurities than Type I—which is unacceptable to many customers and industries.Additionally, ultra-pure GlyEco Certified®, our recycled glycol material, can be produced at a cost advantage ranging between 20-50% lower than commonly used recycling methods. World-wide consumption for refinery produced ethylene glycol is over 5 billion gallons per year, with growth expected to exceed 350 million gallons every year for the next decade (Source: ICIS Chemical Business). Demand in China exceeds supply and currently tops 2.1 billion gallons each year. The United States consumes over 700 million gallons of ethylene glycol each year. Demand continues to exceed supply for ethylene glycol, largely because of explosive growth in poly fiber manufacturing to make clothing, plastic containers and plastic beverage bottles. This growth trend is expected to continue well into the future. GlyEco Technology™ ensures consistently clean, uniform quality recycled glycols with independent lab testing to document results. Our recycled materials are proven to meet or exceed ASTM (www.astm.org) purity standards. The process cleans the five major types of hazardous waste glycols to a superior level of purity, and allows our customers to utilize recycled glycols as a more sustainable resource. Since most polluted glycol is disposed of in our surface waters - which can have devastating results for aquatic life - the GlyEco Technology™ solution gives our customers a way to reduce waste while caring for the environment at no additional cost to them. The Company has assembled a group of accomplished managers each of whom has more than 20 years’ experience in their field of expertise. This talented team includes business owners and c-level managers from the solid waste, chemical engineering and glycol recycling industries. They provide disposal clients with documented compliance with EPA Hazardous Waste Manifest System and all State and Local regulations, protecting both our environment and their business partners. 30 Table of Contents Business Strategy Our immediate business strategy is to continue operations at the West Virginia Facility while constructing or retrofitting a Type I facility capable of implementing our GlyEco TechnologyTM.We are considering several sites for the Type I facility, including the West Virginia Facility and a facility in New Jersey (the “New Jersey Facility”), as discussed below, among others.We believe construction of a Type I facility would cost approximately $4,000,000.The cost for a retrofit to an existing facility depends on the real property and equipment already in place. Depending on the site selected for the Type I facility, we expect to be completed and operational on or before the first quarter of 2013.Upon completion of construction or the retrofit, we anticipate to quickly ramp up our volumes and project to produce 6.5 million gallons in Year 1 of operations and 14 million gallons in Year 5 of operations. In addition to the Type I facility, we are in the process of acquiring and creating strategic alliances with companies controlling waste glycol.In the United States, we have non-binding letters of intent with four companies to acquire their glycol recycling businesses, and we are in discussions with several other companies to acquire their glycol recycling businesses. Internationally, we are in varying stages of development with waste collectors and polyester companies.We have a non-binding letter of intent with a large European waste collector to recycle all of its waste glycol.Additionally, we are in discussions with three other waste collection companies in Europe and two large polyester manufacturing companies in China and Mexico to recycle their waste glycol. We have made additional inroads with sources of waste glycol in the Eurozone, Brazil, Argentina, India, Vietnam, Thailand, and the Philippines.Final definitive terms have not been established as of yet on any of the aforementioned letters of intent and there can be no assurances that any will be reached or that any transaction will be consummated. Preliminary Agreement to Acquire Full Circe Manufacturing, Inc. – New Jersey Facility On March 16, 2012, the Company entered into a preliminary agreement (the “FCM Preliminary Agreement”) with Full Circle Manufacturing, Inc., a New Jersey corporation (“FCM”), pursuant to which the Company has agreed to purchase from FCM all of its assets, including FCM’s equipment and processing agreements, and associated goodwill in consideration for an aggregate purchase price of $6 million ($6,000,000) consisting of 2 million (2,000,000) shares of the Company’s unregistered common stock (valued at $1.00 per share) and $4 million ($4,000,000) in cash. Pursuant to the FCM Preliminary Agreement, the Company also agreed to lease an approximately 174,000 square foot property (the “Property”) currently owned and occupied by FCM for a period of 10 years at a monthly rent ranging from $39,555 to $43,950, depending upon the fair market rental value of the Property and the Company’s tank storage needs.The Property is located in Elizabeth, New Jersey and the Company intends to use the Property as a production facility for the processing of glycol. The consummation of the acquisition of the Assets and lease of the Property by the Company is subject to the Company’s completion of its due diligence investigation and audit by May 14, 2012, to its satisfaction, and upon the Company’s successful completion of a $7 million private placement or other funding on or before June 30, 2012.The FCM Preliminary Agreement is intended to create a binding obligation to purchase and sell the assets of FCM subject to the conditions stated, but the FCM Preliminary Agreement contemplates completion of a more comprehensive Purchase Agreement and that Purchase Agreement will supersede the terms of the FCM Preliminary Agreement if it is entered into.There can be no assurance that the conditions will be met, that the further Purchase Agreement will be completed, and if not, that the FCM Preliminary Agreement would be sufficient on its own to consummate the transaction. Preliminary Agreement to Acquire MMT Technologies On March 22, 2012, the Company entered into a preliminary agreement (the “MMT Preliminary Agreement”) with MMT Technologies, Inc., a Florida corporation (“MMT”). MMT is in the business of processing and recycling used anti-freeze. 31 Table of Contents Pursuant to the MMT Preliminary Agreement, the Company has agreed to purchase MMT’s business and all of its assets, free and clear of any liabilities or encumbrances, upon the following transaction terms: 1. A purchase price of $333,000 (the “Purchase Price”), consisting of $100,000 in cash and 233,000 shares of unregistered Common Stock of the Company (valued at $1.00 per share and subject to adjustment as stated below), based on the following asset values: a. $215,000 for MMT’s equipment, vehicle, and field assets valued at $215,000; b. $100,000 for MMT’s adjusted EBITDA average for 2010 and 2011 of $100,000/year; c. $20,000 for MMT’s accounts receivable less ninety (90) days minus accounts payable (estimated to be $20,000) 2. MMT’s President, Otho N. Fletcher, Jr., will assume the role as General Manager of the Company’s acquisition subsidiary, serving at the discretion of the Board of Directors of the Company for an agreed upon base salary, vehicle allowance and bonus structure. 3. The Company shall lease an approximately 6,000 square foot property currently owned and occupied by MMT and located in Lakeland, Florida, for a period of five (5) years for a monthly rent of $2,500. 4. The number of shares of the Company’s Common Stock included in the Purchase Price shall be subject to adjustment to reduce any costs incurred by the Company in connection with an audit of MMT (approximately $25,000) and any adjustments to working capital or to EBITDA as a result of such audit. The MMT Preliminary Agreement is intended to create a binding obligation between the Company and MMT. The MMT Preliminary Agreement contemplates the completion of a more comprehensive Asset Purchase Agreement and a closing on or before May 31, 2012. Such Asset Purchase Agreement, if any, will supersede the terms of the MMT Preliminary Agreement. There can be no assurance that the conditions will be met, that a definitive Asset Purchase Agreement will be completed, and if not, that the MMT Preliminary Agreement would be sufficient on its own to consummate the transaction. Preliminary Agreement to Acquire Evergreen Recycling On April 11, 2012, GlyEco, Inc., a Nevada corporation (the “Company” or “GlyEco”), entered into a preliminary agreement (the “Evergreen Preliminary Agreement”) with Evergreen Recycling Co., Inc., an Indiana corporation engaged in the business of processing and recycling used anti-freeze (“Evergreen”). Pursuant to the Evergreen Preliminary Agreement, the Company has agreed to purchase all of the assets and business of Evergreen, free and clear of any liabilities or encumbrances, based upon the following transaction terms: 1. A purchase price of $80,000, consisting of 40,000 shares of unregistered Common Stock of the Company, valued at $1 per share and $40,000 in cash, based on the following asset valuations: a. Evergreen’s equipment, vehicles, and field assets valued at $35,000; b. Evergreen’s accounts receivable less than 90 days minus accounts payable, estimated to be $10,000; c. $15,000 cash on hand in the bank at the time of closing for working capital; and d. EBIT valued at $20,000. 2. Thomas Shiveley, the President of Evergreen, will assume the role of General Manager of the Company’s acquisition subsidiary, serving at the discretion of the Board of Directors of the Company for an agreed upon base salary and bonus structure. 3. The Company shall lease an approximately 15,000 square foot property currently occupied by Evergreen located in Indianapolis, Indiana for a period of five years at a rate to be agreed upon by the parties based upon the current fair values in the immediate vicinity for comparable properties. The Company intends to use the Property to recycle used glycols and manufacture/distribute glycol based products such as antifreeze. 32 Table of Contents The Evergreen Preliminary Agreement is intended to create a binding obligation between the Company and Evergreen.The Evergreen Preliminary Agreement contemplates the completion of a more comprehensive Asset Purchase Agreement by April 30, 2012 and a closing on or before June 30, 2012. Such Asset Purchase Agreement, if any, will supersede the terms of the Evergreen Preliminary Agreement.There can be no assurance that the conditions will be met, that a definitive Asset Purchase Agreement will be completed, and if not, that the Evergreen Preliminary Agreement would be sufficient on its own to consummate the transaction. Trends While the increase in the growth of demand for glycol has slowed in early 2012 as compared to 2011 overall, demand still remains high and there are ample sources of waste glycol available.The average sales price of refinery grade glycol shipped by rail or truck has averaged $4.72/gallon in early 2012 (Source: ICIS Chemical Business).Compared to an average sales price of $5.69/gallon in 2011, this 17% decrease in 2012 has been caused by lower demand during the antifreeze season due to an especially warm winter and a short-term slowdown in the growth of polyester production in Asia.On the long term, demand for glycol, especially through polyester demand in Asia, remains strong.Capacity and supply of refinery grade glycol fluctuated in a normal range in 2011 and early 2012–with planned and unplanned shutdowns of glycol plants affecting pricing on a month to month basis.Because the majority of the glycol refinery industry is controlled by five or six major producers, those producers can significantly influence the price of glycol by limiting capacity and supply.The glycol refinery industry continues to consolidate.On the long term, companies such as MEGlobal have doubts whether supply will keep up with demand (Source: MEGlobal).While the competition for waste antifreeze is increasing, the participants within the industry are small, and the four other sources of waste glycol are largely untapped.This excess volume should influence the cost of waste glycol in a positive manner. Results of Operations Fiscal Year ended December 31, 2011 to Fiscal Year Ended December 31, 2010 Net Sales For the fiscal year ended December 31, 2011, Net Sales were $824,289, compared to $686,599 for the year ended December 31, 2010, an increase of $137,690 or 20%.The increase in Net Sales was due to increased sales volume. Net Sales was earned from our recycling operations and was derived from one customer located in West Virginia. Cost of Goods Sold For the fiscal year ended December 31, 2011, our Costs of Good Sold increased to $663,689 from $659,523 for the fiscal year ended December 31, 2010, representing an increase of $4,166, or approximately 0.6%.Costs of Good Sold consist of costs to purchase, transport, store and process the raw materials. Gross Profit For the fiscal year ended December 31, 2011, we realized a gross profit of $160,600, compared to $27,076 for the year ended December 31, 2010, a positive increase of $133,524 or493%.This increase is primarily due to a decrease in the cost to store raw materials because we no longer held the inventory, plus there was a 20% increase in net revenues, which also has a positive effect on our gross profit in 2011. Our Gross Profit Margin for the fiscal year ended December 31, 2011 was approximately 19.4%, compared to approximately 3.9% for the fiscal year ended December 31, 2010. 33 Table of Contents Operating Expenses For the year ended December 31, 2011, operating expenses decreased to $587,635 from $801,283 for the year ended December 31, 2010, representing a decrease of $213,648, or approximately 26.7%.Operating expenses consist of Consulting Fees, Legal and Professional Fees and General and Administrative Expenses. Consulting Fees consist of marketing, administrative and management fees paid under consulting agreements.Consulting Fees decreased to $406,790 for the fiscal year ended December 31, 2011 from $565,087 for the fiscal year ended December 31, 2010, representing a decrease of $158,297, or approximately 28.0%.The decrease is primarily due to the terms of the consulting agreements. Legal and Professional Fees consist of legal, outsourced accounting services, corporate tax and SEC audit services, including SEC audit services for the 2010-2009 financial statements of our of wholly-owned subsidiary, WEBA, which was sold onDecember 31, 2009.For the fiscal year ended December 31, 2011, Legal and Professional Fees decreased to $39,629from $138,332 for the fiscal year ended December 31, 2010, representing a decrease of $98,693 or approximately 71.3%.The decrease was primarily attributable to a credit for legal services in the amount of $157,399.25. General and Administrative (G&A) Expenses consist of general operational costs of our business. For the fiscal year ended December 31, 2011, G&A Expenses increased to $141,469 from $97,864 for the fiscal year ended December 31, 2010, representing an increase of $43,605, or approximately 44.6%.This increase is primarily due to the 20% increase in revenue in the fiscal year ended December 31, 2011 and the associated costs of building out our infrastructure to support future growth of the Company and its revenue. Other Income and Expenses For the fiscal year ended December 31, 2011, Other Income and Expenses decreased to $133,976 from $151,561 for the fiscal year ended December 31, 2010, representing a decrease of $17,585, or approximately 11.6%.Other Income and Expenses consist of Interest Income, Interest Expense and Gain on the Disposition of Assets. Interest Income consist of the interest earned on the Company’s corporate bank account.Interest Income for the fiscal year ended December 31, 2011 increased to $375 from $286 for the fiscal year ended December 31, 2011, representing a decrease of $89 or approximately 3.1%.There was no substantive change in the interest income. Interest Expense consists of accrued and unpaid interest on the Company’s outstanding indebtedness.As stated under “Liquidity & Capital Resources” below, 97% of the Company's outstanding indebtedness consists of accrued and unpaid interest on the convertible secured promissory note in the principal amount of $1,000,000 held by Leonid Frenkel (the “Frenkel Convertible Note”), subject to the Company’s Second Forbearance Agreement due on March 31, 2012 (discussed below). For the fiscal year ended December 31, 2011, Interest Expense decreased to $149,601 from $151,275 for the fiscal year ended December 31, 2010, representing a decrease of $1,674 or approximately 1.1%.There was no substantive change in the interest expense. Gain on Disposition of Assets consists of $16,000 received for the sale of equipment that was previously written down to a value of $0 in 2009 because it was no longer in service.The equipment was sold in 2011 to the company that was storing the equipment for a purchase price of $16,000. 34 Table of Contents Liquidity & Capital Resources; Going Concern As of December 31, 2011, we had $612,255 in current assets, consisting of $577,127 in cash and $35,098 in accounts receivable. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As of December 31, 2011, the Company has yet to achieve profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable operations. These consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Our plans to address these matters include, raising additional financing through offering its shares of capital stock in private and/or public offerings of its securities and through debt financing if available and needed. There can be no assurances, however, that the Company will be able to obtain any financings or that such financings will be sufficient to sustain its business operation or permit the Company to implement its intended business strategy.The Company plans to become profitable by upgrading the capacity and capabilities at its existing operating facility, continuing to implement its patent-pending technology in international markets, and acquiring profitable glycol recycling companies, which are looking to take advantage of the Company’s public company status and improve their profitability through a combined synergy. We have non-binding letters of intent with five companies to acquire their glycol recycling businesses, and are in discussions with five other companies to acquire their glycol recycling businesses. We intend to expand customer and supplier bases once operational capacity and capabilities have been upgraded. As of and for the years ended December 31, 2011 and 2010, our auditors have expressed substantial doubt that the Company will continue as a going concern. The table below sets forth certain information about the Company’s liquidity and capital resources for the fiscal years ended December 30, 2011 and 2010: For the Fiscal Year Ended December 31, 2011 December31, 2010 Net cash (used in) operating activities $ ) $ ) Net cash (used in) investing activities $
